UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1013




In Re:   WILLIE J. OWENS,



                Petitioner.




                 On Petition for Writ of Mandamus.
                        (6:02-cv-00261-CWH)


Submitted:   April 24, 2008                 Decided:   April 29, 2008


Before KING and SHEDD, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Willie J. Owens, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Willie J. Owens petitions for a writ of mandamus seeking

an order from this court directing the district court to grant the

relief requested in a 28 U.S.C. § 2254 (2000) petition that the

district court had already denied.         We conclude that Owens is not

entitled to mandamus relief.

          Mandamus relief is available only when the petitioner has

a clear right to the relief sought.        In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).         Further, mandamus is a

drastic   remedy    and   should   only     be   used   in    extraordinary

circumstances.     Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Finally, mandamus may not be used as a substitute for appeal.            In

re United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

          The relief sought by Owens is not available by way of

mandamus. Accordingly, although we grant leave to proceed in forma

pauperis, we deny the petition for writ of mandamus.            We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                             PETITION DENIED




                                   - 2 -